                                                                    JS-6




             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA




CHARLES ANTHONY VINCI,               CV 18-10364 DSF (MAAx)
et al.,
       Plaintiffs,                   Order GRANTING Motion to
                                     Remand
                v.

FORD MOTOR COMPANY, et
al.,
     Defendants.



   Plaintiffs Charles Anthony and Alice Cecelia Vinci move for
remand. The Court deems this matter appropriate for decision
without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15.
The hearing set for February 25, 2019 is removed from the Court’s
calendar.

  This case was removed based on diversity jurisdiction. It is
undisputed that there is not complete diversity as Defendant
Galpin Motors, Inc. and Plaintiffs are California citizens.

   The removing Defendant, Ford Motor Company, primarily
argues that Galpin was fraudulently joined because Plaintiffs’
single implied warranty claim against Galpin is barred by the
statute of limitations.

   A defendant who is a resident of the forum state is fraudulently
joined “if the plaintiff fails to state a cause of action against [the]
resident defendant, and the failure is obvious according to the
settled rules of the state.” Morris v. Princess Cruises, Inc., 236
F.3d 1061, 1067 (9th Cir. 2001) (quoting McCabe v. Gen. Foods
Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)).

   It is not obvious under the settled law of California that
Plaintiffs’ claim against Galpin is barred by the statute of
limitations. Plaintiffs’ complaint alleges that Defendants
unsuccessfully attempted repair of the allegedly defective vehicle.
The statute of limitations on a warranty claim is tolled during the
period in which a defendant has unsuccessfully attempted to
repair the defect. Aced v. Hobbs-Sesack Plumbing Co., 55 Cal. 2d
573, 585 (1961); Cal. Civ. Code § 1795.6(b). This rule may not
ultimately be applicable here, but it is not obvious on the face of
the complaint that tolling would not apply and that such tolling
would not bring the case within the limitations period.

   The motion to remand is GRANTED. The case is remanded to
the Superior Court of California, County of Los Angeles.

     IT IS SO ORDERED.


Date: February 20, 2019               ___________________________
                                      Dale S. Fischer
                                      United States District Judge




                                  2
